195 S.W.3d 479 (2006)
STATE of Missouri, Respondent,
v.
Trevoun FRENCH, Appellant.
No. WD 65171.
Missouri Court of Appeals, Western District.
July 5, 2006.
Emmett D. Queener, State Public Defender Office, Columbia, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Paul Harper, Office of Attorney General, Jefferson City, for respondent.
Before THOMAS H. NEWTON, Presiding Judge, PATRICIA A. BRECKENRIDGE, Judge, and PAUL M. SPINDEN, Judge.

ORDER
Trevoun French appeals the circuit court's judgment convicting him of possession of a controlled substance and delivery of a controlled substance near public housing. We affirm. Rule 30.25(b).